Title: From George Washington to William Heath, 3 August 1782
From: Washington, George
To: Heath, William


                  
                     Sir
                      3 August 1782
                  
                  His Excellency Sir Guy Carleton having requested a Passport for Chief Justice Smith to repair to the Head Quarters of the American Army, in order to lay before me the proceedings of a Court Martial on the tryal of Capt. Lippincut for the Murder of Capt. Huddy, with other Documents and Explanations which he says "he has no doubt will give full Satisfaction."
                  I do therefore, from an earnest desire to proceed with Candor and deliberate Justice, appoint you to meet an Officer of equal Rank at the house of Colonel Phillips on Monday the 5th instant, or at any other time or place which you may think more convenient, for the purpose of receiving the proceedings and Documents abovementiond; with such Explanation in Writing as he may think proper to communicate; The Papers you shall receive you will transmit to me as soon as your business is concluded, together with a Report of your proceedings therein.  Given at Head Quarters this third day of August 1782
                  
                     Go: Washington
                  
               